DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 7/18/22, claims 1, 2, 4-7 and 21 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION -The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 2 recites the limitation “the aqueous pigment dispersion being a pigment dispersion liquid that emulsion-polymerizes toner”, which lacks clarity and renders the claim indefinite. Claim 2 depends on claim 1 which is drawn to an aqueous pigment dispersion comprising a pigment, a dispersant polymer and an aqueous medium. For the purpose of examination, given that the preamble is drawn to “The aqueous pigment dispersion according to claim 1”, and in light of the support in the specification [0006-0007], Examiner interprets claim 2 as being drawn to the aqueous pigment dispersion according to claim 1, wherein the aqueous pigment dispersion is a pigment dispersion liquid used for providing an emulsion polymerized toner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6, 7, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 8,591,021 B2).
Li teaches a polymeric dispersant block copolymer comprising an A block and a B block, wherein the A block is a segment having a block size of about 5 to about 18 units, and comprises at least 50% by weight of a monomer, having the following structure:
CH2=CRC(O)O(CHR1CH2O)nR2
wherein R and R1 are H, or methyl; R2 is alkyl of 1-4 carbon atoms or phenyl; and n is about 1 about 20; and the B block is a segment comprising an ionic monomer and at least one hydrophobic monomer, that depending upon the number n, of oxyethylene units, the polymers can be water soluble, wherein the dispersant comprises a crosslinkable moiety (Ab, col. 5, lines 3-26). As the ionic monomer in the B block, the reference teaches ionic/potentially monomers, such as methacrylic acid, acrylic acid, maleic acid, maleic acid monoester, itaconic acid, itaconic acid monoester (i.e. read on monomer (B) having a carboxy group), and monomers such as N,N-dimethylaminoethyl methacrylate, N,N-diethylaminoethyl methacrylate, N,N-dimethylaminoethyl acrylate, N,N-diethylaminoethyl acrylate, t-butylaminoethyl methacrylate, t-butylaminoethyl acrylate, vinyl pyridine and N-vinyl pyridine (read on monomer (B) having an amino group) (col. 5, line 45-col. 6, line 47). Additionally, disclosed structure of monomer in block (A) overlaps in scope with claimed monomer (A) comprising molecular chains of formula (i) (i.e. R1= R2=H in the above structure), and with formula (ii) (i.e. R1=H and R2=alkyl of 1 carbon atom). Furthermore, the reference teaches that the number of units in the A block may be about 5 to about 18, the number of units in the B block may be about 15 units to about 80 units (col. 4, lines 13-18), the ratio of ionic to potentially ionic monomer in the B block may range from about 15 to about 80, and that the A block can contain also contain other monomers (col. 5, lines 27-28), i.e. the A block may also contain monomers comprising oxyethylene units in the above cited structure exclusively.
Li further teaches solid particles, such as colorants including pigments, a polymeric dispersant to disperse the solid particles in an aqueous vehicle, i.e. comprises water (col. 2, line 64- col. 3, line 35-64), and polymeric dispersants having a number average molecular weight (Mn) of about 2,000 to about 20,000 Daltons (col. 4, lines 32-34).
Li additionally teaches that depending upon the number n, of oxyethylene units, the polymers can be water soluble, wherein the dispersant comprises a crosslinkable moiety (col. 5, lines 3-26), that a premix may be formed by premixing the solid particle, i.e. pigment/colorant particles, polymeric dispersant, liquid carrier, a pH adjuster and optional ingredients, and milling the premix prior to adding a crosslinking compound to the particle dispersion, that the dispersant polymer resins can be neutralized with alkali metal hydroxides or amine to facilitate dissolution in water (i.e. providing for water-soluble resin/polymer), that neutralization process can be done either in-situ during the premix state or by pre-neutralizing the resin during the final state of manufacture (col. 7, line 31-col. 8, line 41), and the pH may be adjusted to at least 8 post crosslinking (col. 8, lines 11-17).
Li is silent with regard to an aqueous pigment dispersion (1) comprising a polymer having a content of oxyethylene unit derived from the monomer (A) in the range of 50 to 90% by mass of the total polymer, wherein (2) the carboxy group or the amino group (B’) introduced to the polymer is not neutralized and is not ionized and (3) the polymer has a number average molecular wt. (i.e. Mn) of 4,000-15,000, the polymer is water soluble and the aqueous dispersion has a pH of 3-8.4, in one single embodiment as in the claimed invention (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), Li teaches that the A block may include about 5 to about 18 of monomer units having oxyethylene units, wherein each monomer may include about 1 to about 20 oxyethylene units, and that the A block may contain monomers including oxyethylene units exclusively (col. 4, lines 12-14, ref. claim 5). Additionally, the number of units in the B block may be about 15 units to about 80 units, and the disclosed constituent monomers of the B block may be an ionic/potentially ionic monomer, such as (meth)acrylic acid, vinylpyridine or N,N-dimethylaminoethyl(meth)acrylate, and a hydrophobic monomer such as methyl methacrylate, ethyl methacrylate or butyl methacrylate (col. 5, lines 27-28, col. 4, lines 5-18, col. 6, lines 6-19, 39-45). Thus, the oxyethylene content of the disclosed polymer dispersant including an A block with oxyethylene units, and a B block with ionic/potentially ionic monomers and hydrophobic monomers, overlaps in scope with the claimed range. For instance, the calculated mol. wt. ethyleneoxy units from A block having 10 units of monomer polyethyleneglycol acrylate methyl ether, said units being derived from a monomer having 10 oxyethylene units (formula wt. 44) is 4400, i.e. mol. wt. contribution of ethyleneoxy segment=10x10x44=4400. The calculated mol. wt. of A block=526x10=5260. The calculated mol. wt. of a B block having 16 units total, with acrylic acid (AA) as ionic/potentially ionic monomer and methyl methacrylate as the hydrophobic monomer in a 1:1 ratio is about 1378 (i.e. formula wt. of AA=72.1, formula wt. of MMA=100.1, B block mol. wt. =72.1x8+100.1x8=1378). The calculated mol. wt. of the A-B block polymer is 5260+1378=6638. The calculated wt.% of oxyethylene units in the polymer about 66%, i.e.  (4400x100)/6638.
With regard to (2), it is noted that the limitation “the carboxy group or the amino group (B’) introduced to the polymer is not neutralized and is not ionized” recited in amended claim 1 implies that the carboxy group or the amino group in monomer (B’), when introduced to the polymer, is not in a neutralized or ionized state. However, the limitation does not necessarily exclude neutralization of carboxy group or the amino group post introduction into the polymer. Additionally, Li teaches that the ionic character of the copolymer is derived from the ionic monomer R9R10C=R11Z, wherein R9 and R10 are H or alkyl, aryl, arylalkyl group having 1-20 carbon atoms, and Z is an ionic or potentially ionic moiety such as a carboxy group or an amino group, that Z group may be present as its hydrogen form or as a salt form (col. 6, lines 20-38). 
With regard to (3), Li teaches a polymer of Mn of about 2,000 to about 20,000 Daltons (col. 4, lines 32-34). Regarding a water-soluble polymer, Li teaches multiple pathways for providing water solubility, one path being adjusting the number n, of oxyethylene units in A block, so that the polymers can be completely water-soluble (col. 5, lines 3-26), and another by neutralization of the polymer with an alkali metal hydroxide such as LiOH, KOH, NaOH or amine during premixing, to facilitate the dissolution of the dispersant resin in water (col. 8, lines 36-41). 
Given the teaching in Li on aqueous dispersions comprising an A-B block polymer dispersant, the range of ethyleneoxy units in the monomer of block A, on monomers with carboxy or amino groups (Z) as suitable ionic/potentially ionic monomer for block B, that Z groups on the ionic/potentially ionic monomer may be in hydrogen substituted form, that water solubility of the dispersant may be provided by adjusting the number of ethyleneoxy groups and/or by neutralization with an alkali/amine, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare an aqueous dispersion comprising a pigment and a A-B block polymer dispersant comprising oxyethylene units within the claimed range and capable of rendering the polymer water-soluble, and comprising carboxy groups as the Z groups of the B block in a un-neutralized state, i.e. prior to adding an alkali/amine as a neutralizing agent and a crosslinking agent, thereby obviating the claimed compositional limitations. A skilled artisan would reasonably expect such a composition to have a pH less than 7, given that carboxyl groups of the B block are inherently acidic groups and given that Li prescribes neutralization with an alkali/base that would only increase the pH. Alternatively, noting that the final pH of Li’s aqueous dispersion is at least 8 (Ab.) and given the teaching that the pH can be adjusted post crosslinking (col. 8, lines 13-17), it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare an aqueous dispersion comprising a pigment and a polymer dispersant comprising an A block comprising ethylenoxy groups within claimed range, and a B block comprising acidic groups neutralized by an alkali/amine for rendering a dispersant polymer of the premix to be in a dissolved state and reasonably expect the pH to overlap within the claimed range, absent evidence to the contrary (i.e. prior to adjusting the final pH of the aqueous dispersion to at least 8 post crosslinking). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) (obviates claim 1).
With regard to claim 2, Li obviates the compositional limitations of an aqueous pigment dispersion of claim 1. Thus, it would have been obvious to a skilled artisan to reasonably expect Li’s dispersions that overlap in scope with claim 1 to be capable of being a used as pigment dispersion liquid for an emulsion polymerized toner, absent evidence to the contrary.
With regard to claim 4, Li teaches (meth)acrylic acid as a suitable ionic/potentially ionic monomer (col. 4, lines 36-47). Additionally, the disclosed polymer has an acid value in the range of about 40 to about 220 mg KOH/g polymer solids (col. 6, lines 52-56). The calculated wt.% of acrylic acid for providing an acid value of about 40 to about 220 falls within the claimed range. For instance, a polymer having an acid value of 50 would include about 6.4 wt.% acrylic acid (FW KOH=56.1, FW of acrylic acid= 72.01, acid value 50=50/56.1 mmol KOH=0.89 mmol KOH=0.89 mmol acrylic acid=0.89x72.06 mg of acrylic acid/g of polymer=6.4 wt.% acrylic acid).
With regard to claim 6, Li teaches an average pigment particle size as measured by dynamic light scattering is less than about 500 nm, and typically encompasses less than about 300nm (col. 3, lines 24-26).
With regard to claim 7, Li teaches a pigment dispersion comprising a pigment and polymer dispersant in amounts within the claimed range (col. 14, lines 55-60), i.e. a pigment loading at 23 wt. %, and the calculated wt.% of polymer dispersant (present as 45.1% solids) in the dispersion, based on the content of pigment is 46.5 %, i.e. 153.6x100/330= 46.5%). In view of the general disclosure which teaches that Z groups may be in hydrogen form, it would have been obvious to a skilled artisan to prepare pigments dispersion comprising Z groups in hydrogen form and including a pigment and dispersant in amounts as in the claimed invention.
With regard to claim 21, a skilled artisan would reasonably expect Li’s aqueous pigment dispersion of overlapping scope to have a clouding point as in the claimed invention, absent evidence to the contrary. As stated, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over rejected over Li et al. (US 8,591,021 B2), in view of Sano et al. (US 2002/0007765 A1).
The discussion with regard to Li as applied to claim 1 above is incorporated herein by reference. Li teaches an ink jet ink comprising an aqueous dispersion comprising solid particles, such as a pigment, and a pigment dispersant (Ab., col. 2-3, bridging paragraph). The reference further teaches that a wide variety of pigments may be used, such as yellow pigment # 14, 74, 95, 110, 114, 128 (col. 3, lines 27-41).
Although Li is silent with regard to an aqueous dispersion comprising Pigment Yellow 185 as in the claimed invention, it is noted that at Li is open to a wide variety of pigment. Additionally, the secondary reference to Sano teaches that pigments employed for yellow ink may be C. I. Pigment Yellow 74, C. I. Pigment Yellow 95, C. I. Pigment Yellow 110, C. I. Pigment Yellow 114, C. I. Pigment Yellow 128 or C. I. Pigment Yellow 185, in addition to those disclosed in [0062]. Thus, Sano teaches art recognized yellow pigments # 14, 74, 95, 110, 114, 128 as taught by Li, in addition to Pigment Yellow 185. Given the teaching in Sano on suitable yellow pigments for preparing yellow inks, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Li’s aqueous dispersion comprising a pigment dispersant and any art recognized yellow pigment, including Sano’s Pigment Yellow 185, wherein Li’s dispersant polymer with a reasonable expectation of success (obviates claim 5).
With regard to claim 8, Sano teaches Pigment Yellow 185 as a suitable yellow pigment for inks. A skilled artisan would have found it obvious to utilize a pigment content at 23 wt.% (Li, col. 14, lines 50-60), using Sano’s Pigment Yellow 185 with a reasonable expectation of success.

Response to Arguments
In view of the amendment dated 7/18/22, claim objection and rejections as set forth in the office action dated 3/17/22 is withdrawn and news grounds of rejections are presented herein above.
Applicant’s Arguments:
The rejection states that Li teaches a polymeric dispersant block copolymer having the A block that comprises at least 50 wt% of a monomer having the structure copied to the Office Action issued March 17, 2022 on page 4 (see pages 4-7 of the Office Action). The amount of “at least 50 % by weight” taught in Li is the amount relative to the A block (see abstract and coln. 2, lines 26-35). Li does not disclose a polymer that includes the structure in an amount of 50-90 % by mass relative to a total mass of the polymer, as claim 1 recites (emphasis added).
In fact, in the examples, Li discloses Dispersant 1 that is prepared from “Monomer feed 1 (trimethylsilyl methacrylate 906 g (5.73 mol) and Benzyl methacrylate, 2752.3 g (15.63 mol))... and then, monomer feed II (ethyl triethylene glycol methacrylate, 1027.1 g (4.17 mol)) was added over 15 minutes” (see coln. 12, lines 35-60). Even if the monomer feed I in Dispersants 1- 3 of Li were compared with the constitutional unit (B), which Applicant does not concede, the does not have a carboxy group (-COOH) or an amino group (-NH2). In trimethylsilyl methacrylate, the carboxy group of methacrylic acid has reacted and protected by the trimethylsilyl group (see id).
Even if the monomer feed II of Dispersants 1-3 of Li were compared with the constitutional unit (A), which Applicant also does not concede, the amount of ethyl triethylene glycol unit in the total of feeds I and II is significantly smaller than the lower limit of 50 % recited in claim 1. In ethyl triethylene glycol methacrylate (ETGMA) having molecular weight of 246, the molecular weight of the portion of triethylene glycol monoethyl ether (i.e., POE) is 178, and thus, the POE portion is 72.4 % of ETGMA (= 178/246 x 100 (%)). Further, out of
trimethylsilyl methacrylate having molecular weight (MW) of 158, a trimethylsilyl group having MW of 73 is released and hydrogen (H) is added in the polymer of feed I to have a carboxy group. Thus, out of trimethylsilyl methacrylate, a portion having MW of 86 (= 158 -73 + 1), i.e., 54.4 % (= 86/158 x 100 (%)) in the polymer of feed II is to be compared with the POE.
Using the MW reduction discussed above, the amount of ethyl triethylene glycol unit in the total of fees I and Il is 17.4 % (= 1027.1 x 0.724/(1027.1 + 906 x 0.544 + 2752.3) (g/g) x 100 (%)) in the total of feeds I and II (see coln. 12, lines 35-60 of Li). Similarly, the amount of the ethyl triethylene glycol unit in the monomer feed IT in Dispersant 2 of Li is 19.8 % (= 825.3 x 0.724/(728.7 x 0.544 + 1790.9 + 825.3) (g/g) x 100 (%)), and that in Dispersant 3 is 11.6 % (=286 x 0.724/(459.5 x 0.544 + 1253.2 + 286) (g/g) x 100 (%)), relative to the total of monomer feeds I and II (see id. at coln. 12, line 61 coln. 13, line 43). 17.4 %, 19.8 %, and 11.6 % of the amount of ethyl triethylene glycol unit in the Dispersants 1-3 of Li are significantly lower than the lower limit of 50 % recited in claim 1. Li does not disclose or suggest the amount of the oxyethylene unit derived from the monomer (A’) in the polymer is in the range of 50-90 % by mass relative to a total mass of the polymer, as claim 1 recites.

	Examiner’s Response: 
	It is noted that the arguments and calculations focus on Dispersants 1-3 of Li, i.e. exemplified embodiments of Li. However, as discussed in rejection set forth above, the general to Li teaches that the A block may include about 5 to about 18 of monomer units having oxyethylene units, wherein each monomer may include about 1 to about 20 oxyethylene units, and that the A block may contain monomers including oxyethylene units exclusively (col. 4, lines 12-14, ref. claim 5), that the number of units in the B block may be about 15 units to about 80 units, and the disclosed constituent monomers of the B block may be an ionic/potentially ionic monomer, such as (meth)acrylic acid, vinylpyridine or N,N-dimethylaminoethyl(meth)acrylate, and a hydrophobic monomer such as methyl methacrylate, ethyl methacrylate or butyl methacrylate (col. 5, lines 27-28, col. 4, lines 5-18, col. 6, lines 6-19, 39-45). Thus, the oxyethylene content of the disclosed polymer dispersant including an A block with oxyethylene units, and a B block with ionic/potentially ionic monomers and hydrophobic monomers, overlaps in scope with the claimed range. As shown in the calculations in paragraph 12 above, the calculated mol. wt. ethyleneoxy units from A block having 10 units of monomer polyethyleneglycol acrylate methyl ether, said units being derived from a monomer having 10 oxyethylene units may be 4400, the calculated mol. wt. of A block may be 5260, the calculated mol. wt. of a B block having 16 units total, with acrylic acid (AA) as ionic/potentially ionic monomer and methyl methacrylate as the hydrophobic monomer in a 1:1 ratio may be about 1378, the calculated mol. wt. of the A-B block polymer may be 5260+1378=6638 and the calculated wt.% of oxyethylene units in the polymer about 66%, a percentage that clearly falls within the claimed range of 50 to 90% by wt. of the total mass of the A-B polymer dispersant. As such, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). All disclosures in reference patent must be evaluated, including nonpreferred embodiments; reference is not limited to disclosure of specific working examples.  In re Mills and Palmer, 176 USPQ 196 (CCPA 1972).
	Applicant’s Arguments:
Further, as discussed above, the monomer (B’) in claim 1 includes a carboxy group or an
amino group that is not neutralized and is not ionized. Thus, the rejection cites the
ionic/potentially ionic monomers having a carboxy group or amino group disclosed in Li for the
B block, comparing with the monomer (B’) recited in claim 1 (see page 5 of the Office Action).
However, if the monomer for the block B taught in Li is ionized, the monomer does not satisfy the feature that the carboxy group or the amino group present in the monomer (B’) and introduced to the polymer is not ionized, as claim 1 recites.
Further, with respect to the “potentially ionic” monomer, Li teaches “[b]y ‘potentially ionic’ it is meant a monomer which may be neutralized to become ionic such as methacrylic acid (MAA). MAA may be neutralized with KOH to become an ionic monomer unit” (see coln. 4, lines 5-12 (emphases added)). Thus, if MAA is neutralized with KOH to have a carboxy group, the resulting neutralized monomer also does not satisfy the monomer (B’) of claim 1, which is not neutralized and is not ionized.

	Examiner’s Response:
Applicant’s arguments are not deemed persuasive. As stated in rejection above, the limitation “the carboxy group or the amino group (B’) introduced to the polymer is not neutralized and is not ionized” as recited in amended claim 1 implies that the carboxy group or amino group on the monomer B’ when introduced to the polymer, for e.g., during the polymerization stage, is not neutralized and is not ionized, i.e. the limitation does not necessarily exclude neutralization of carboxy group or the amino group after the monomer is introduced to the polymer dispersant, i.e. post polymerization. Even so, Li teaches water-solubility of the polymer may be accomplished by accommodating adequate ethyleneoxy groups in the A block, with a B block that may include Z groups from a monomer comprising ionic or potentially ionic moiety, such as a carboxy group or an amino group, and that Z group may be present as its hydrogen form. Alternatively, a premix comprising a dispersant polymer having ehtylenoxy groups in A block within claimed range and carboxy groups in B block in a neutralized partially to render the polymer water soluble, post polymerization but prior to crosslinking and further adjusting the pH to at least 8.0, obviates the claimed compositional limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762